Citation Nr: 0706178	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-38 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral 
hearing loss disability prior to November 10, 2003.

2.  Entitlement to a rating in excess of 10 percent for a 
bilateral hearing loss disability since November 10, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
January 1954.

This claim is on appeal from the Louisville, Kentucky, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in March 2005.  A transcript of the hearing is of 
record.

This case was remanded by the Board in June 2006 for further 
development.  In February 2007, the Board granted a motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2006).  

The issue of entitlement to a rating in excess of 10 percent 
since November 2003 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to November 10, 2003, audiometric test results 
corresponded to numeric designations no worse than Level IV 
for the veteran's right ear and Level II for his left ear.




CONCLUSION OF LAW

Prior to November 10, 2003, the criteria for a compensable 
rating for a bilateral hearing loss disability had not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

In general, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Tables VI, VIa, VII.  Organic impairment of hearing 
acuity is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).  

Further, the regulation include additional provisions that 
pertained to "exceptional patterns of hearing impairment" 
under 38 C.F.R. § 4.86.  Specifically, when the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table 
VI or Table VIa is to be used, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2006).  Additionally, 
when the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or 
Table VIa is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the 
next higher numeral.  38 C.F.R. § 4.86(b) (2006).  

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2006).  

The only audiometric examination undertaken during the 
relevant time period was a VA examination dated in April 
2003.  At that time, the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
25
45
70
75
LEFT
n/a
20
35
65
75

The average decibel loss was 54 for the right ear and 49 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear, and of 88 percent in 
the left ear.  The diagnosis was normal to severe 
sensorineural hearing loss, bilaterally.  

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran has a numeric designation of IV for his right ear and 
II for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII results in a finding that a noncompensable 
disability evaluation for the veteran's service-connected 
bilateral hearing loss is warranted.

Next, the exceptional patterns of hearing impairment are not 
applicable in this case because, as noted above, results of 
audiology testing do not show puretone thresholds at all four 
of the specific frequencies of 55 decibels or more.  
38 C.F.R. § 4.86(a).  Likewise, the audiometric results 
reported above show that the veteran does not have the 
exceptional pattern of hearing loss envisioned in 38 C.F.R. 
§ 4.86(b).

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for the veteran's service-connected 
hearing loss disability prior to November 10, 2003.  As noted 
above, ratings for hearing loss are determined by a 
mechanical application of the audiometric findings to the 
rating provisions and the Board has no choice but to deny the 
veteran's claim.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

This appeal stems from the original grant of service 
connection in August 2003.  Once service connection is 
granted, the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied; no further notice is needed should the veteran 
appeal some aspect of the initial grant of service 
connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Sutton v. Nicholson, 9 Vet. App. 553 (1996) (compliance with 
38 U.S.C.A. § 5103(a) notice was not required in an appeal 
for an increased rating from a pre-VCAA grant of service 
connection); and VAOPGCPREC 8-2003 (notices of disagreement 
do not constitute new claims requiring VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in April 2003 and July 
2003.  He has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim. 

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, attempts to locate the 
veteran's service medical records have been unsuccessful.  
Apparently, his records were destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  However, 
as service-connection has already been established, those 
records are not germane to the issue now before the Board.  
Rather, all identified and authorized post-service medical 
records relevant to the issue on appeal are associated with 
the claims file.  Further, the veteran requested and was 
provided with a hearing before the Board in March 2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, a VA audiological examination was obtained in 
April 2003.  The available medical evidence is sufficient for 
an adequate determination.  Parenthetically, a December 2006 
private audiogram was associated with the claims file without 
a waiver; however, as this evidence is not relevant to the 
appropriate level of disability prior to November 2003, the 
Board finds that no prejudice will result to the veteran by 
way of appellate review of the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating prior to November 2003 and the type 
of evidence necessary to establish an effective date for the 
disability on appeal in a July 2006 supplemental statement of 
the case.  However, any questions as to the rating and 
appropriate effective date to be assigned are moot as the 
claim has been denied.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.




ORDER

The claim for entitlement to a compensable rating for a 
bilateral hearing loss disability prior to November 10, 2003, 
is denied.


REMAND

With respect to the remaining claim of a rating in excess of 
10 percent for a bilateral hearing loss disability since 
November 10, 2003, the Board finds that a remand is 
necessary.  First, the Board acknowledges that the veteran 
has submitted three private audiometric examinations dated in 
November 2003, March 2005, and most recently in December 
2006.  Two of the tests used monitored live voice (MLV) 
testing and the NU6 word list.  The remaining, and most 
recent test, did not indicate what type of stimulus materials 
were used.  

Therefore, none of these examinations is adequate for rating 
purposes because they did not include a controlled speech 
discrimination test (Maryland CNC) as mandated by the 
regulations.  See 38 C.F.R. § 4.45 (2006).  The veteran is 
reminded that any private audiograms must conform to the 
regulatory requirements to be adequate for rating purposes.

Moreover, the most recent private audiogram (December 2006) 
was significantly inconsistent with the most recent VA 
examination, conducted just five months before (July 2006), 
particularly in the area of speech discrimination.  While the 
private audiogram indicates a worsening of the veteran's 
hearing, as he has testified before the Board, it is not 
adequate for rating purposes.  Therefore, another VA 
examination is needed to appropriately assess the veteran's 
current hearing loss disability.

In addition, the veteran submitted the December 2006 private 
audiogram directly to the Board and a review of the record 
shows that neither the veteran nor his representative has 
waived his right to have this new evidence initially 
adjudicated by the originating agency.  As the issue is being 
remanded for a VA examination, the RO should consider this 
newly-received evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements for 
the veteran to be afforded a VA audiology 
examination to determine the nature and 
extent of his hearing loss disability.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  .  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


